Title: Pennsylvania Assembly Committee of Correspondence to Benjamin Franklin and Richard Jackson, 17 October 1769
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin,Jackson, Richard


Gentlemen,
Philadelphia, Oct. 17, 1769.
By Order of Assembly we inclose you the Resolves appointing you Agents for this Province, to transact the Affairs thereof in Great-Britain, as well as that by which we are nominated a Committee of Correspondence, to whom you will communicate from Time to Time all such Occurrences as may be necessary to be laid before the Assembly.
The present House have taken into their serious Consideration the several Instructions which you have received from their Predecessors, and nothing of immediate Importance to the Province in particular, or the Colonies in general, occurring to them, more than what has been recommended in those Instructions, to your Notice and Attention, we are directed to desire you will refer yourselves to them for the particular Matters relative to the Revenue Acts, the Laws of Trade, Change of Government, the Restraint on American Bills of Credit, and every other Thing therein mentioned, and that you would act in Pursuance of those Instructions with all that Prudence and Caution so warmly recommended by former Assemblies, and more especially while the present Administration continue to be so unfavourably disposed towards the Colonies. We are, gentlemen, Your assured Friends,


John Ross,
Joseph Galloway, Speaker


Isaac Pearson,
Joseph Fox,



James Pemberton.


To Richard Jackson, and Ben- / jamin Franklin, Esquires, / Agents for the Province of / Pennsylvania, in London.
